DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 20-30 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 20 and 30 (see Remarks pages 1-4 filed on 02/26/2021) have been considered and are persuasive.
Regarding independent claim 20, the closest prior art, Ukegawa (US 2018/0173543) discloses apparatus includes an identifying unit configured to, by referring to information in which a permission type a user of the apparatus has with respect to an operation of the apparatus is indicated for identification information of the user, identify the permission type corresponding to the identification information input by the user; and a display control unit configured to display a screen based on screen configuration information corresponding to the permission type identified by the identifying unit. The screen configuration information item corresponding to the permission type is stored in a storage unit, (Para 0026-0130). However, Ukegawa does not disclose in the affirmative, “causing the information processing apparatus to transmit a first request to a transfer port of a print processing apparatus based on the received address information, wherein the first request is transferred to the printing apparatus by the print processing apparatus; causing the information processing apparatus to receive configuration information of the printing apparatus, wherein the configuration information is transmitted via the print processing apparatus from the printing apparatus as a response to the transmitted first request; causing, in a case where it is determined that the address information of the printing apparatus is stored in the information processing apparatus, the information processing apparatus to transmit a second request to the printing apparatus based on the stored address information; and causing the information processing apparatus to receive the configuration information of the printing apparatus, wherein the configuration information is transmitted from the printing apparatus as a response to the transmitted second request.”
Further, the next closest prior art Tsuji et al (US 2018/0217789) discloses communication device may, in a specific situation where the communication device is in a parent station state in which the communication device operates as a parent station of a first wireless network and N pieces of first external devices participate in the first wireless network as child stations, receive a belonging request from a second external device. The communication device may shift from the parent station state to a first state, in a case where the belonging request is received in the specific situation, execute a wireless communication of target data with the second external device, shift from the first state to the parent station state, and cause M pieces of the first external devices among the N pieces of the first external devices to participate in the first wireless network again as child stations after the communication device has been shifted to the parent station state, (Para 0018-0134). However, Tsuji et al does not disclose in the affirmative, “causing the information processing apparatus to transmit a first request to a transfer port of a print processing apparatus based on the received address information, wherein the first request is transferred to the printing apparatus by the print processing apparatus; causing the information processing apparatus to receive configuration information of the printing apparatus, wherein the configuration information is transmitted via the print processing apparatus from the printing apparatus as a response to the transmitted first request; causing, in a case where it is determined that the address information of the printing apparatus is stored in the information processing apparatus, the information processing apparatus to transmit a second request to the printing apparatus based on the stored address information; and causing the information processing apparatus to receive the configuration information of the printing apparatus, wherein the configuration information is transmitted from the printing apparatus as a response to the transmitted second request.”
Finally, the next closest prior art Anno et al (US 2015/0009533) discloses control apparatus includes a display unit, a storing unit, a determining unit, and a control unit. The display unit displays a job. The storing unit stores attribute information about a sheet to be accommodated in a sheet holding unit. The determining unit determines whether attribute information about a sheet to be used in the job corresponds to attribute information about the sheet stored in the storing unit. The control unit controls the determining unit, wherein, after determination processing by the determining unit has been completed. the control unit controls the determining unit to further perform determination processing in response to a change of the attribute information about the sheet stored in the storing unit, or in response to a change of the attribute information “causing the information processing apparatus to transmit a first request to a transfer port of a print processing apparatus based on the received address information, wherein the first request is transferred to the printing apparatus by the print processing apparatus; causing the information processing apparatus to receive configuration information of the printing apparatus, wherein the configuration information is transmitted via the print processing apparatus from the printing apparatus as a response to the transmitted first request; causing, in a case where it is determined that the address information of the printing apparatus is stored in the information processing apparatus, the information processing apparatus to transmit a second request to the printing apparatus based on the stored address information; and causing the information processing apparatus to receive the configuration information of the printing apparatus, wherein the configuration information is transmitted from the printing apparatus as a response to the transmitted second request.”
Therefore, the prior arts Ukegawa, Tsuji et al and Anno et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “causing the information processing apparatus to transmit a first request to a transfer port of a print processing apparatus based on the received address information, wherein the first request is transferred to the printing apparatus by the print processing apparatus; causing the information processing apparatus to receive configuration information of the printing apparatus, wherein the configuration information is transmitted via the print processing apparatus from the printing apparatus as a response to the transmitted first request; causing, in a case where it is determined that the address information of the printing apparatus is stored in the information processing apparatus, the information processing apparatus to transmit a second request to the printing apparatus based on the stored address information; and causing the information processing apparatus to receive the configuration information of the printing apparatus, wherein the configuration information is transmitted from the printing apparatus as a response to the transmitted second request.”

Regarding independent claim 30, the closest prior art, Ukegawa (US 2018/0173543) discloses apparatus includes an identifying unit configured to, by referring to information in which a permission type a user of the apparatus has with respect to an operation of the apparatus is indicated for identification information of the user, identify the permission type corresponding to the identification information input by the user; and a display control unit configured to display a screen based on screen configuration information corresponding to the permission type identified by the identifying unit. The screen configuration information item corresponding to the permission type is stored in a storage unit, (Para 0026-0130). However, Ukegawa does not disclose in the affirmative, “transmitting a first request to a transfer port of a print processing apparatus based on the received address information, wherein the first request is transferred to the printing apparatus by the print processing apparatus; receiving configuration information of the printing apparatus, wherein the configuration information is transmitted via the print processing apparatus from the printing apparatus as a response to the transmitted first request; transmitting, in a case where it is determined that the address information of the printing apparatus is stored in the information processing apparatus, a second request to the printing apparatus based on the stored address information; and receiving the configuration information of the printing apparatus, wherein the configuration information is transmitted from the printing apparatus as a response to the transmitted second request.”
Further, the next closest prior art Tsuji et al (US 2018/0217789) discloses communication device may, in a specific situation where the communication device is in a parent station state in which the communication device operates as a parent station of a first wireless network and N pieces of first external devices participate in the first wireless network as child stations, receive a belonging request from a second external device. The communication device may shift from the parent station state to a first state, in a case where the belonging request is received in the specific situation, execute a wireless communication of target data with the second external device, shift from the first state to the parent station state, and cause M pieces of the first external devices among the N pieces of the first external devices to participate in the first wireless network again as child stations after the communication device has been shifted to the parent station state, (Para 0018-0134). However, Tsuji et al does not disclose in the affirmative, “transmitting a first request to a transfer port of a print processing apparatus based on the received address information, wherein the first request is transferred to the printing apparatus by the print processing apparatus; receiving configuration information of the printing apparatus, wherein the configuration information is transmitted via the print processing apparatus from the printing apparatus as a response to the transmitted first request; transmitting, in a case where it is determined that the address information of the printing apparatus is stored in the information processing apparatus, a second request to the printing apparatus based on the stored address information; and receiving the configuration information of the printing apparatus, wherein the configuration information is transmitted from the printing apparatus as a response to the transmitted second request.”
Finally, the next closest prior art Anno et al (US 2015/0009533) discloses control apparatus includes a display unit, a storing unit, a determining unit, and a control unit. The display unit displays a job. The storing unit stores attribute information about a sheet to be accommodated in a sheet holding unit. The determining unit determines whether attribute information about a sheet to be used in the job corresponds to attribute information about the sheet stored in the storing unit. The control unit controls the determining unit, wherein, after determination processing by the determining unit has been completed. the control unit controls the determining unit to further perform determination processing in response to a change of the attribute information about the sheet stored in the storing unit, or in response to a change of the attribute information about the sheet to be used in the job, (Para 0041-0291). However, Anno et al does not disclose in the affirmative, “transmitting a first request to a transfer port of a print processing apparatus based on the received address information, wherein the first request is transferred to the printing apparatus by the print processing apparatus; receiving configuration information of the printing apparatus, wherein the configuration information is transmitted via the print processing apparatus from the printing apparatus as a response to the transmitted first request; transmitting, in a case where it is determined that the address information of the printing apparatus is stored in the information processing apparatus, a second request to the printing apparatus based on the stored address information; and receiving the configuration information of the printing apparatus, wherein the configuration information is transmitted from the printing apparatus as a response to the transmitted second request.”
Therefore, the prior arts Ukegawa, Tsuji et al and Anno et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “transmitting a first request to a transfer port of a print processing apparatus based on the received address information, wherein the first request is transferred to the printing apparatus by the print processing apparatus; receiving configuration information of the printing apparatus, wherein the configuration information is transmitted via the print processing apparatus from the printing apparatus as a response to the transmitted first request; transmitting, in a case where it is determined that the address information of the printing apparatus is stored in the information processing apparatus, a second request to the printing apparatus based on the stored address information; and receiving the configuration information of the printing apparatus, wherein the configuration information is transmitted from the printing apparatus as a response to the transmitted second request.”

Dependent claims 21-29 are allowed because of their dependency to claims 20 and 30 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677